Exhibit 32.1CERTIFICATION PURSUANT TO18 U.S.C. Sec. 1350,AS ADOPTED PURSUANT TOSECTION -OXLEY ACT OF 2002 I, John Didsbury, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the Quarterly Report of DARA BioSciences, Inc. on Form10-Q of DARA BioSciences, Inc. for the quarter ended September 30, 2008 fully complies with the requirements of Section13(a) or 15(d) of the Exchange Act and that information contained in such Quarterly Report of DARA BioSciences, Inc. on Form10-Q fairly presents in all material respects the financial condition and results of operations of DARA BioSciences,Inc. DARA BIOSCIENCES, INC. Date: November 14, 2008 By: /s/John Didsbury Name: John Didsbury Title:President and Chief Operating Officer
